 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BEATRIZ ALDAPA, et al.,                            Case No. 1:15-cv-00420-DAD-SAB

12                  Plaintiffs,                         SIXTH AMENDED PHASE TWO
                                                        SCHEDULING ORDER
13          v.
                                                        (ECF No. 237)
14   FOWLER PACKING COMPANY INC., et
     al.,
15
                    Defendants.
16

17

18         On March 1, 2018, a Phase Two Scheduling Order issued in this action. (ECF No. 193.)

19 At the stipulation of the parties, the Phase Two Scheduling Order was amended on September
20 17, 2018; February 12, 2019; June 28, 2019; September 13, 2019; and November 25, 2019.

21 (ECF No. 200, 206, 221, 223, 229.) On March 17, 2020, the parties submitted a stipulation to

22 amend the Phase Two Scheduling Order. (ECF No. 237.)

23         The Court finds good cause to amend the scheduling order due to the ongoing issues with

24 fact discovery. However, the parties are reminded that the scheduling order states,

25         The parties are cautioned that the discovery/expert cut-off deadlines are the dates
           by which all discovery must be completed. Absent good cause, discovery motions
26         will not be heard after the discovery deadlines. Moreover, absent good cause, the
           Court will only grant relief on a discovery motion if the relief requested requires
27         the parties to act before the expiration of the relevant discovery deadline. In other
           words, discovery requests and deposition notices must be served sufficiently in
28         advance of the discovery deadlines to permit time for a response, time to meet and


                                                    1
 1          confer, time to prepare, file and hear a motion to compel and time to obtain relief
            on a motion to compel. . . . Compliance with these discovery cutoffs requires
 2          motions to compel be filed and heard sufficiently in advance of the discovery
            cutoff so that the Court may grant effective relief within the allotted discovery
 3          time.

 4 (ECF No. 193 at 3 (emphasis in original).) Further, the current dispositive motion deadline

 5 cannot be moved without impacting the pretrial and trial dates set in this matter.

 6          Accordingly, IT IS HEREBY ORDERED that the March 1, 2018 Phase Two Scheduling

 7 Order as amended on September 17, 2018; February 12, 2019; June 28, 2019; September 13,

 8 2019; and November 25, 2019 is AMENDED as follows:

 9          1.      Non-Expert Discovery Deadline: July 24, 2020;

10          2.      Expert Disclosure Deadline: August 25, 2020;

11          3.      Supplemental Expert Disclosure Deadline: September 24, 2020;

12          4.      Expert Discovery Deadline: October 23, 2020;

13          5.      All other aspects of the March 1, 2018 Phase Two Scheduling Order shall remain

14                  in effect.

15
     IT IS SO ORDERED.
16

17 Dated:        March 19, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                    2
